PER CURIAM.
Having considered the record and briefs of the parties, we conclude no error occurred. Appellant’s argument that the lower court erred in directing verdict against it as to its $75,872.43 claim by reason of delay caused by eight change orders mutually agreed upon by appellant and ap-pellee is without foundation. Had appellant intended to claim more, such additional items of expense should have been included within the change orders. They were not. Having failed to do so, appellant may not now attempt to rewrite a contract properly executed. Jacksonville and A. R. Co. v. Woodworth, 26 Fla. 368, 8 So. 177 (1890).
*1140The argument raised that the lower court erred in giving an instruction to the jury was not objected to by appellant. The objection was thereby waived. Fla.R.Civ.P. 1.470(b).
AFFIRMED.
BOYER, Acting C. J., and MILLS and ERVIN, JJ., concur.